DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 4447042) in view of Craig (US 4899987).
Regarding Claim 1, Masui discloses or teaches a jack (Fig. 3), comprising: a top plate (Fig. 3, item 30) having at least one adapter block ( Fig. 3, the total adapter block is made up of items 35-38) mounted thereon and adapted to contact a load (Col. 1, lines 1-20); an intermediate plate (Fig. 3, item 7) positioned below the top plate; a base plate (Fig. 3, item 1) positioned below the intermediate plate; a first pair of actuators (Fig. 1 & 3, item 8 & 8a, on either side of the item 30) coupled between the base plate and the intermediate plate; and, a second actuator (Fig. 3, item 34) coupled between respective lowered portions (Fig. 3, item 23) of the intermediate plate and the top plate; wherein one of the first pair of actuators is positioned on the base plate on either side of the respective lowered portions of the intermediate plate (Fig. 1, item 8 & 8a for each side 
Masui does not state that only one actuator must be used for item 34. However, Craig teaches the use of a pair of actuators for a jack (Fig. 1, item 40).  The advantage of using a pair of actuators for the second actuators in the jack is the ability to produce more lifting force on the top plate – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the number of second actuators disclosed in Masui, with a pair of actuators for the second actuators in the jack as taught by Craig, with use of a known technique to improve similar devices in the same way.
Regarding Claim 2, Masui discloses or teaches a bottom adapter plate (Fig. 1, item 35 on which item 38 slides).
Regarding Claim 6, Masui does not state in the specification that the actuators cannot operable simultaneously. The advantage of operating the actuators 
Regarding Claim 7, Masui does not state in the specification that the load is a truck.  However, Masui does state that the load is a vehicle (Col. 1, lines 1-20), which would include a truck, car, or SUV. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that a vehicle would include a truck.
Regarding Claim 8, Masui discloses or teaches that the actuators are hydraulic cylinders (Fig. 1, items 8, 8a, 34; Col. 2, lines 15-28).
Regarding Claim 20, Masui discloses or teaches a base lifting assembly (Fig. 3, items 1, 8a, 2) mounted to the base plate within which the first pair of actuators are mounted, an intermediate lifting assembly (Fig. 3, items 7, 23, 34) within which the second pair of actuators are mounted, and a top lifting assembly on which the top plate is mounted (Fig. 3, items 30, 31, 32).
Claims 10-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, in further view of Katerberg et al. (US 2016/0039647), hereinafter Katerberg.
Regarding Claim 10, Masui as modified by Craig does not explicitly state or show at least one locking assembly adapted to lock the top plate in the raised position.  However, Katerberg teaches at least one locking assembly adapted to lock the top plate in the raised position (Fig. 1, item 150). The advantage of using at least one locking assembly adapted to lock the top plate in the raised position is to add safety to the jack 
Regarding Claim 11, Masui as modified by Craig does not explicitly disclose a locking assembly including a locking bar and ratchet rack, the locking bar having an upper end and a lower end, the locking bar hinge mounted at the upper end proximate to the top plate, the ratchet rack inclining upward from the base plate toward the top plate and having at least one notch formed therein, the at least one notch adapted to receive and lock the lower end of the locking bar, and the lower end of the locking bar able to slide up the ratchet rack and into the at least one notch as the top plate is moved from the lowered position to the raised position.  However, Katerberg teaches a locking assembly including a locking bar (Fig. 5, item 272) and a ratchet rack (Fig. 5, item 280), the locking bar having an upper end (Fig. 13, item 274) and a lower end (Fig. 13, item 276), the locking bar hinge mounted at the upper end proximate to the top plate (Figs. 3 and 5), the ratchet rack inclining upward from the base plate toward the top plate and having at least one notch formed therein (Fig. 3), the at least one notch adapted to receive and lock the lower end of the locking bar (Fig. 13, item 284), and the lower end of the locking bar able to slide up the ratchet rack and into the at least one notch as the top plate is moved from the lowered position to the raised position (Fig. 3; Col. 8, lines 52-67).  The advantage of using a locking assembly that includes a locking bar and a 
Regarding Claim 12, Masui as modified by Craig does not explicitly disclose includes a lock release assembly adapted to unlock the top plate allowing the top plate to be moved from the raised position to the lowered position.  However, Katerberg teaches includes a lock release assembly (Fig. 5, para. 0044-0046) adapted to unlock the top plate allowing the top plate to be moved from the raised position to the lowered position.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the jack of Masui as modified by Craig with a lock release assembly as in Katerberg, because having a lock release assembly adapted to unlock the top plate allowing the top plate to be moved from the raised position to the lowered position allows the release of the lack assembly in order to lower jack.
Regarding Claim 14, Masui as modified by Craig does not explicitly disclose the locking bar, the ratchet rack, and the at least one notch are mounted to be visible.  However, Katerberg shows the locking bar, the ratchet rack, and the at least one notch 
Regarding Claim 15, Masui as modified by Craig does not explicitly disclose four locking assemblies.  However, Katerberg shows four locking assemblies (Fig. 1, item 150). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the jack of Masui as modified by Craig with four locking assemblies as in Katerberg, because the advantage of using four locking assemblies instead of one is additional safety in case one or more of the locking assemblies fail.
Regarding Claim 16, Masui as modified by Craig does not explicitly disclose five notches.  However, Katerberg shows five notches (Fig. 13, item 280). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the jack of Masui as modified by Craig with five notches as in Katerberg, because the advantage of using five notches which allows the lift to be secured at different heights.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig and in further view of Katerberg as applied to claim 12, in further view of Matthews et al. (US 2012/0048653), hereinafter Matthews.
Regarding Claim 13, Masui and modified by Craig and further modified by Katerberg does not explicitly disclose a lock release plate. However, Matthews teaches a lock release plate (Fig. 7, item 130) inclining upward from the base plate toward the  – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to somebody with ordinary skill in the art at the time the invention was filed to add to the lock assembly disclosed by Masui and modified by Craig and further modified by Katerberg with a lock release plate as in Matthews, with a lock release plate it adds additional safety to provide a way to lower the jack without the user using their hand to release the lock.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, and in further view of Stanford et al. (US 7343846), hereinafter Stanford.
Regarding claim 17, Masui as modified by Craig is silent regarding a pair of spherical radius bearing mounts adapted to couple the first and second pair of actuators.  However, Stanford teaches a spherical radius bearing mount adapted to a plate and an actuator (Fig. 2B, item 80).  The advantage of using a spherical radius bearing mounts adapted to couple the first and second pair of actuators is to spread the load force over a wider area then just the actuator ends – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to somebody with ordinary skill in the art at the time the invention was filed to modify the connection between the first and second pair of actuators disclosed by Masui and modified by Craig, to use a spherical radius bearing mount between the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, in further view of Ellington (US 2010/0295261), Carder (US 3220698), and Myers et al. (US 4005850), hereinafter Myers.
Regarding claim 18, Masui as modified by Craig is silent regarding a pair of retractable wheels proximate to the front end of the base plate and hydraulically driven mounted. However, Myers teaches a pair of retractable wheels and a pair mounted proximate to the front end of the base plate (Fig. 1-2, item 34) and hydraulically driven mounted (Fig. 7, item 19; Col. 3, lines 15-50).  The advantage of using a pair of retractable front wheels mounted proximate to the front end of the base plate and hydraulically driven mounted is to be able to move the jack into position and then raise the wheels to keep the jack from moving while in use – in other words, use of a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the jack disclosed by Masui as modified by Craig, to add a pair of retractable front wheels mounted proximate to the front end of the base plate and hydraulically driven mounted as taught by Myers, with the use of a known technique to improve similar devices in the same way.
Masui as modified by Craig is silent regarding a pair of steerable rear wheels mounted proximate to the rear end of the base plate.  However, Ellington teaches steerable rear wheels mounted proximate to a rear end of the base plate (Fig. 7, item 36).  The advantage of using steerable rear wheel mounted proximate to a rear end of 
Masui as modified by Craig is silent regarding an engine mounted on the base plate for providing power to components of the jack.  However, Carder teaches an engine mounted on the base plate for providing power to components of the jack (Col. 1, lines 54-63; Col. 8, lines 56-60).  The advantage to having an engine mounted on the base plate for providing power to components of the jack is that there are no cords running between the engine and the jack causing a hazard for the user – in other words, combining prior art elements according to known methods to yield predictable results.  Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the jack disclosed by Masui as modified by Craig, to have an engine mounted on the base plate for providing power to components of the jack as taught by Carder, with combining prior art elements according to known methods to yield predictable results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masui in view of Craig as applied to claim 1, in further view of Thomas (US 9889787).
Regarding claim 19, Masui as modified by Craig is silent regarding a remote control.  However, Thomas teaches a remote control (Fig. 3, item 32, Col. 5, lines 29-37).  The advantage of using a remote control is to provide additional safety to the user while the load is raised or lowered – in other words, use of a known technique to .
Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments
The amendment filed March 9, 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s arguments, see page 4, filed March 9, 2022, with respect to 35 USC §112(b) has been overcome with the amendment to claim 19.
The applicant arguments on pages 8-10 file on March 9, 2022, that Masui does not teach or suggest that items 35 and 38 are not “on” the table item 30.  The examiner disagrees with this argument in that the figures 1 and 3 clearly show that items 35 and 28 are connected to item 30 and are raised and lowered by item 30.  This is clearly shown in figure 3.  The applicant goes on to claim that item 38 does not moved during lifting.  This is in accurate as nowhere in the prior art specification does it state that item 38 cannot move while the lift is moving up or down. It would be obvious to one of ordinary skill in the art at the time of filing that item 38 could be moved while raising the jack to lift any object of any weight. The applicant’s argument is not persuasive and the rejection maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  References are cited to show a jack related to claims 1-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        03/28/2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723